17-13633-mkv         Doc 312       Filed 05/13/19       Entered 05/13/19 15:33:51   Main Document
                                                      Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:
                                                                  Chapter 11
 Robert Francis Xavier Sillerman,
 Robert F. X. Sillerman,                                          Case No. 17-13633 (MKV)
 Robert F. Sillerman,
 Robert X. Sillerman,
                                              Debtor.
 -------------------------------------------------------------X

                    ORDER ON CONSENT AUTHORIZING THE OFFICIAL
                    COMMITTEE OF UNSECURED CREDITORS TO ISSUE
                   SUBPOENAS FOR THE PRODUCTION OF DOCUMENTS
                  AND EXAMINATION OF BRETT TORINO AND OPW, LLC

         WHEREAS, the Official Committee of Unsecured Creditors (the “Committee”) in the

 above-referenced case, filed the motion [ECF No. 279] (the “Motion”) pursuant to Rule 2004 of

 the Federal Rules of Bankruptcy Procedure, for an order authorizing the issuance of subpoenas to

 the persons and entities identified on Schedule 1 to the Motion, including Brett Torino and OPW,

 LLC;

         WHEREAS, Brett Torino and OPW, LLC voluntarily produced documents to the

 Committee and have otherwise cooperated with the Committee’s investigation of the Debtor’s

 property, liabilities and financial condition; and

         WHEREAS, counsel for the Committee and counsel for Brett Torino and OPW, LLC,

 entered into discussions with respect to the Motion as it relates to Brett Torino and OPW, LLC,

 and agree and consent to the terms of this Order;

         NOW, THEREFORE it is hereby

         ORDERED that the Committee is authorized to issue such subpoenas as may be necessary

 to compel the production of documents from and the testimony of, Brett Torino and OPW, LLC

 in connection with the administration of this chapter 11 case, including seeking documents and

                                                         1
17-13633-mkv       Doc 312      Filed 05/13/19     Entered 05/13/19 15:33:51             Main Document
                                                 Pg 2 of 3


 testimony related to the Debtor, his assets, including the bankruptcy estate’s potential claims and

 causes of action, direct and indirect investments, and liabilities; and it is further

         ORDERED that this order is without prejudice to the rights of the Committee to seek

 further discovery of the Debtor or of any other person or entity; and it is further

         ORDERED that this order is without prejudice to the rights of Brett Torino and OPW,

 LLC to assert any objections to any subpoenas which the Committee may issue to Brett Torino

 and OPW, LLC pursuant to this order; and it is further

         ORDERED that this Court shall retain jurisdiction to resolve any issues with respect to

 this Order including, without limitation, the requested production of documents and scheduling of

 the oral examination.

 Dated: New York, New York
        May 13, 2019
                                                   s/ Mary Kay Vyskocil
                                                 Honorable Mary Kay Vyskocil
                                                 United States Bankruptcy Judge

 CONSENTED TO BY:

 MEYER, SUOZZI, ENGLISH & KLEIN, P.C.


 By:            /s/ Thomas R. Slome
        Thomas R. Slome
        Jil Mazer-Marino
 990 Stewart Avenue, Suite 300
 Garden City, New York 11530
 (516) 741-6565
 tslome@msek.com
 jmazermarino@msek.com
 Counsel to the Official Committee of Unsecured Creditors


                         [ADDITIONAL SIGNATURE ON THE NEXT PAGE]




                                                    2
17-13633-mkv    Doc 312    Filed 05/13/19     Entered 05/13/19 15:33:51   Main Document
                                            Pg 3 of 3


 ARCHER & GREINER, P.C.


 By:           /s/ Allen G. Kadish
        Allen G. Kadish
 630 Third Avenue, 7th Floor
 New York, New York 10017
 (212) 682-4940
 akadish@archerlaw.com
 Counsel for Brett Torino and OPW, LLC




                                              3
